                        UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                             WESTERN DIVISION



JOSHUA ROGERS,                             Case No. CV 18-03027-SVW (DFM)

          Petitioner,                      Order Accepting Report and
                                           Recommendation of United States
              v.                           Magistrate Judge

RAYMOND MADDEN,

          Respondent.



      Under 28 U.S.C. § 636, the Court has reviewed the Petition, the other
records on file herein, and the Report and Recommendation of the United
States Magistrate Judge. the deadline for filing objections has passed.
Petitioner, who is represented by counsel, filed objections after the deadline for
filing objections had passed. The Court nonetheless engaged in a de novo
review of those portions of the Report and Recommendation to which
objections were made. The Court accepts the report, findings, and
recommendations of the Magistrate Judge.
      IT IS THEREFORE ORDERED that Judgment be entered dismissing
the Petition as untimely.
Date:   April 3, 2019                        ___________________________
                                             STEPHEN V. WILSON
                                             United States District Judge
